Carley, Judge.
Appellant appeals from his conviction of armed robbery and rape. Appointed counsel for appellant has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). As directed in Anders, counsel has filed a brief citing points of law which arguably could support the appeal. In addition, in accordance with Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently if any errors of law occurred. We find that the points raised are without merit and our independent examination discloses no errors requiring reversal. Accordingly, we grant the motion to withdraw and affirm appellant’s conviction. Snell v. State, 246 Ga. 648 (272 SE2d 348) (1980). After a review of the entire record, we find that any rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d *206528) (1980).
Decided January 26, 1983.
George P. Donaldson III, for appellant.
Charles M. Ferguson, District Attorney, for appellee.

Judgment affirmed.


Shulman, C. J., and Quillian, P. J., concur.